DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2006/0279688 A1) in view of Hiroshima et al. (US 2003/0025868 A1) and Kim et al. (US 8,012,548 B2).
Re claim 1, Wu et al. discloses a device comprising a first substrate (401); a second substrate (402); first spacers (460) and second spacers (470) positioned between the first substrate and the second substrate to define a gap between the first substrate and the second substrate, the first spacers being attached to each of the first substrate and the second substrate, the second spacers being not fixedly bonded to either the first substrate or the second substrate; a sealant (step 33) positioned between the first substrate and the second substrate and enclosing the first spacers and the second spacers; and a liquid crystal (480) enclosed by the sealant.  Wu et al. does not explicitly disclose that the first spacers are attached to each of the first substrate and the second substrate.
Hiroshima et al. discloses a device wherein spacers (SP1) are fixedly bonded to the substrate by the alignment layer (ORI2) (paragraph 0052).  Kim et al. discloses a device wherein the other side of the spacer is fixedly bonded to the substrate (Fig. 3, ref. 115).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first spacers are attached to each of the first substrate and the second substrate since one would be motivated to obtain a secured cell gap (Hiroshima et a, paragraph 0054) and improve adhesive strength (Kim et al., abstract).  
Re claim 7, Wu et al. discloses the device wherein each of the first substrate and the second substrate comprises a flexible material (paragraph 0025).
Re claim 8, Wu et al. does not disclose the device wherein each of the first substrate and the second substrate comprises at least one of glass, PC, PET or TAC.
It would have been obvious to one having ordinary skill in the art to employ the device wherein each of the first substrate and the second substrate comprises at least one of glass, PC, PET or TAC since PET is well known and conventional in the art to be used as a flexible plastic material in a substrate.
Re claim 9, Wu et al. discloses the device wherein each of the first substrate (401) and the second substrate (402) is coated with a conductive material to form a first electrode (430) and a second electrode (450, paragraph 0025) for conducting a voltage to form an electric field over the liquid crystal.
Re claim 10, Wu et al. discloses the device wherein the conductive material of the first electrode comprises indium tin oxide (ITO) (paragraph 0024), but does not disclose the device wherein the conductive material of the second electrode comprises ITO.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the conductive material of the first and second electrodes to comprise ITO since the second electrode would also require a transparent conductive material. 
Re claim 11, Wu et al. discloses the device wherein each of the first substrate and the second substrate includes a Polyamide (PI) coating having a rubbing pattern to align molecules of the liquid crystal (paragraph 0024). 
Re claims 14 and 15, Wu et al. does not disclose the device wherein the PI coating of the first substrate and the PI coating of the second substrate have perpendicular rubbing directions, and wherein the liquid crystal comprises a TN liquid crystal, further comprising a first polarizer film and a second polarizer film, wherein the liquid crystal, the first substrate, and the second substrate are positioned between the first polarizer film and the second polarizer film.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the PI coating of the first substrate and the PI coating of the second substrate have perpendicular rubbing directions, and wherein the liquid crystal comprises a TN liquid crystal, further comprising a first polarizer film and a second polarizer film, wherein the liquid crystal, the first substrate, and the second substrate are positioned between the first polarizer film and the second polarizer film since TN mode liquid crystal displays is a well-known and conventional mode in the art.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., Hiroshima et al. and Kim et al. in view of Nito et al. (US 2004/0196523 A1)
Re claim 12, Wu et al. does not disclose the device wherein the PI coating of the first substrate and the PI coating of the second substrate have anti-parallel rubbing directions, and wherein the liquid crystal comprises a guest-host (GH) liquid crystal.
 Nito et al. discloses a device wherein the alignment layer of the substrates has anti-parallel rubbing direction (paragraph 0135, Fig. 5B), and wherein the liquid crystal comprises a GH liquid crystal (2)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the PI coating of the first substrate and the PI coating of the second substrate have anti-parallel rubbing directions, and wherein the liquid crystal comprises a guest-host (GH) liquid crystal since one would be motivated to enlarge the range of the controllable transmittance (paragraph 0137). 
Re claim 13, Wu et al. does not disclose the device wherein the GH liquid crystal comprises dye molecules; and wherein a color of the dye molecules is configured to set a color of light transmitted through at least one of the first second or the second substrate.
Nito et al. discloses a device wherein the GH liquid crystal comprises dye molecules; and wherein a color of the dye molecules is configured to set a color of light transmitted through at least one of the first second or the second substrate (paragraph 0003).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein GH liquid crystal comprises dye molecules; and wherein a color of the dye molecules is configured to set a color of light transmitted through at least one of the first second or the second substrate since one would be motivated by improved transmittance, contrast ratio and keeping constant the quantity of light (paragraph 0016).  

Allowable Subject Matter
Claims 2-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-24 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871